          Case 1:20-cr-00622-PGG Document 12 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                ORDER

FRANCISCO CEREZO,                                                  20 Cr. 622 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference previously scheduled for January 26, 2021 is adjourned to

February 23, 2021 at 9:00 a.m.

               Upon the application of the Government, by and through Assistant United States

Attorney Peter Davis, and with the consent of Defendant, by and through his counsel, Marisa

Cabrera, the time from January 26, 2021 through February 23, 2021 is excluded under the

Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A). The ends of justice

served by the granting of this continuance outweigh the interests of the public and the Defendant

in a speedy trial, because it will provide defense counsel additional time to discuss a pretrial

disposition with the Government.

               The February 23, 2021 conference will proceed by teleconference. The parties

are directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press

and public may obtain access to the telephone conference by dialing the same number and using

the same access code. The Court is holding multiple telephone conferences on this date. The

parties should call in at the scheduled time and wait on the line for their case to be called. At that

time, the Court will un-mute the parties’ lines. Two days before the conference, the parties must

email Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov
          Case 1:20-cr-00622-PGG Document 12 Filed 01/22/21 Page 2 of 2




with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       January 22, 2021
